UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 Deutsche Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Short-Term Municipal Bond Fund (formerly DWS Short-Term Municipal Bond Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 28 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 32 Financial Highlights 37 Notes to Financial Statements 47 Report of Independent Registered Public Accounting Firm 48 Information About Your Fund's Expenses 49 Tax Information 50 Advisory Agreement Board Considerations and Fee Evaluation 55 Board Members and Officers 60 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Investment Process The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the issuing facility. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers typically weigh a number of factors from the impact of the economic outlook and potential interest rate movements to characteristics of specific securities, such as coupon, maturity date and call date, credit condition and outlook, liquidity, and changes in supply and demand within the municipal bond market. In addition, supply and demand factors may favor one segment of the municipal market over another. Deutsche Short-Term Municipal Bond Fund posted a total return for the 12 months ended October 31, 2014 of 1.37%. This compared to a return of 0.65% for the unmanaged Barclays 1-Year General Obligation Bond Indexand 1.58% for the unmanaged Barclays 3-Year (2–4) Municipal Bond Index. As 2013 drew to a close, positive economic data and optimism over budget talks led interest rates to trend upward, and the consensus entering the new year was that the risks were mostly on the upside with respect to the direction of rates. However, rates would in fact drift down in early 2014 as slowing data coming from China raised concerns over the impact on the global economy. Rates would subsequently trade within a fairly narrow band for some period as markets attempted to evaluate the extent to which the harsh winter explained a softening in U.S. economic data and kept a wary eye on developments in Ukraine. For the most part, credit sentiment remained sanguine as the consensus was that the economy would rebound after the winter lull and indications from the U.S. Federal Reserve Board (the Fed) were that it was in no rush to raise short-term rates subsequent to ending its purchases of longer-term bonds. As the period progressed, there was ongoing volatility, largely related to geopolitical concerns around Ukraine and Israel. The Fed continued to backstop conditions by emphasizing employment-related considerations over any need to curtail potential inflation risk. The latter part of the period saw increasing fears of deflation globally, in particular with respect to Europe, but also Japan. In addition to a favorable interest rate backdrop, municipal bonds benefited from favorable supply/demand dynamics for much of the period. Net municipal issuance was generally negative, while net flows into mutual funds reversed the earlier trend and turned positive as 2014 progressed. The period also saw meaningful interest from both retail buyers of individual bonds and, early in 2014, institutional investors traditionally more focused on taxable issues. For the full period, performance was generally strongest for longer-maturity municipals, as yields declined farther out on the curve. For the 12 months ended October 31, 2014, yields on two-year municipal issues rose 2 basis points, from 0.34% to 0.36%, while bonds with 30-year maturities experienced a yield decline of 103 basis points, from 4.04% to 3.01%, resulting in a yield curve flattening of 105 basis points between 2 and 30 years. (100 basis points equals one percentage point. See the graph below for municipal bond yield changes from the beginning to the end of the period.) Positive and Negative Contributors to Performance Given a relatively steep yield curve entering the period, the fund had implemented a somewhat barbelled positioning, balancing very short-term holdings with positions in bonds with maturities in the 5-to-10-year range. This allowed the fund to maintain an overall effective maturity of less than three years while gaining exposure to the more attractive yields on longer-term issues. As rates fell over the period, the fund's exposure to longer-term issues with greater interest rate sensitivity added to return. This was partially offset by the relative stability of the fund's short-term holdings as part of the barbell stance. Municipal Bond Yield Curve (as of 10/31/14 and 10/31/13) Source: Thompson Reuters as of 10/31/14. Chart is for illustrative purposes only and does not represent any Deutsche AWM product. The fund's significant exposure to A-rated issues in the five-to-seven-year maturity range boosted performance, as these issues benefited not only from both spread tightening, but also declining market interest rate levels. With respect to sectors, holdings of airport, highway revenue and health care bonds helped returns, as investors were attracted to their yield profile relative to other similarly rated issues. "Municipal bonds benefited from favorable supply/demand dynamics for much of the period." Outlook and Positioning Municipal yields are quite low by historical standards and relatively fully valued vs. U.S. Treasuries, especially in the short part of the yield curve. At the end of October 2014, the two-year municipal yield of 0.36% was 72.0% of the 0.50% yield on the comparable maturity U.S. Treasury vs. 113.3% 12 months earlier, while the five-year municipal yield of 1.12% was 69.6% of the 1.61% yield on the comparable maturity U.S. Treasury vs. 80.3% 12 months earlier. While the municipal yield curve has flattened considerably in recent months, we believe there is still significant incremental income to be gained from going out on the curve. We are looking to add exposure to bonds with maturities ranging from seven to nine years, while balancing this exposure with bonds maturing in two years or less. The fund has a substantial position in floating rate issues that should benefit if rates trend upward. We currently see more attractive valuation opportunities among bonds in the AA range vs. A issues. Municipal credit sentiment appears to have stabilized, as state and local government finances have continued to benefit from improving revenues and headlines around isolated bankruptcy scenarios fade. Nonetheless, there remain exceptions to this generally benign environment, and we believe thorough research into municipal sectors and individual issues continues to be critical. There continue to be uncertainties with respect to the national economic backdrop, and we will closely monitor the implications for Fed policy with respect to short-term interest rates. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2003. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2003. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Effective October 1, 2014, Peter Aloisi was added as a portfolio manager of the fund, joining the current portfolio management team. Peter Aloisi, CFA, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2010 with five years of industry experience; previously, served as an Associate at Banc of America Securities. — Municipal Trader: Boston. — BA and MBA, Boston College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays 1-Year General Obligation Bond Index tracks the performance of investment-grade tax-exempt bonds with maturities of less than one year. The Barclays 3-Year (2–4) Municipal Bond Index is a market-value-weighted index which covers those issues with remaining maturities of two to four years within the U.S. investment-grade tax-exempt bond market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Credit quality measures a bond issuer’s ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality does not remove market risk and is subject to change. Spread sectors trade at a yield advantage or "spread" relative to comparable maturity U.S. Treasuries. The yield spread for an individual security may tighten or widen depending on shifts in the outlook for timely repayment of principal and interest. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 1.37% 1.57% 2.08% Adjusted for the Maximum Sales Charge (max 2.00% load) –0.66% 1.16% 1.88% Barclays 1-Year G.O. Bond Index† 0.65% 1.02% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 1.58% 2.19% 2.99% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 0.61% 0.81% 1.31% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.39% 0.61% 1.31% Barclays 1-Year G.O. Bond Index† 0.65% 1.02% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 1.58% 2.19% 2.99% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 0.61% 0.83% 1.31% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.61% 0.83% 1.31% Barclays 1-Year G.O. Bond Index† 0.65% 1.02% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 1.58% 2.19% 2.99% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 1.52% 1.72% 2.25% Barclays 1-Year G.O. Bond Index† 0.65% 1.02% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 1.58% 2.19% 2.99% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of10/31/14 No Sales Charges 1.63% 1.82% 2.34% Barclays 1-Year G.O. Bond Index† 0.65% 1.02% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 1.58% 2.19% 2.99% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 0.90%, 1.67%, 1.66%, 0.70% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Returns shown for Class S shares for the period prior to its inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of Deutsche Short-Term Municipal Bond Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of the class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays 1-Year General Obligation Bond Index tracks the performance of investment-grade tax-exempt bonds with maturities of less than one year. †† The Barclays 3-Year (2–4) Municipal Bond Index is a market-value-weighted index which covers those issues with remaining maturities of two to four years within the US investment-grade tax-exempt bond market. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield‡‡ % )% )% % % Tax Equivalent Yield‡‡ N/A N/A N/A % % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended October 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been –0.17%, –0.80%, –0.93%, –0.02% and 0.11% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 43.4%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 0.60%, 0.00%, 0.00%, 0.77% and 0.89% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2014 Principal Amount ($) Value ($) Municipal Bonds and Notes 101.2% Alaska 0.3% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036, INS: NATL Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 Arizona 2.7% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Arizona, State School Facilities Board, Certificates of Participation, Series A-2, 4.0%, 9/1/2015 Phoenix, AZ, Civic Improvement Corp., Transportation Excise Tax Revenue, 5.0%, 7/1/2015 Pima County, AZ, Regional Transportation Excise Tax Revenue, Regional Transportation Fund, 4.0%, 6/1/2016 California 10.0% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.06%**, 7/1/2020, INS: NATL, LOC: JPMorgan Chase Bank NA California, State Department of Water Resources Power Supply Revenue, Series G-4, 5.0%, 5/1/2016 California, State Department of Water Resources, Center Valley Project, Water Systems, Series AT, 0.34%*, Mandatory Put 12/1/2017 @ 100, 12/1/2035 (a) California, State General Obligation: 5.0%, 4/1/2021 5.25%, 4/1/2022 California, State Municipal Finance Authority, Solid Waste Revenue, Republic Services, Inc., 0.3%**, Mandatory Put 1/2/2015 @ 100, 9/1/2021 California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Republic Services, Inc., Series A, AMT, 0.45%**, Mandatory Put 2/2/2015 @ 100, 8/1/2023 (a) California, State Public Works Board Lease Revenue, Various Capital Project, Series I, 5.0%, 11/1/2021 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series D, 5.0%, 12/1/2020 Los Angeles, CA, Department of Water & Power, Waterworks Revenue, Series R-12322, 144A, 0.09%**, 7/1/2015, INS: AGMC, AMBAC, LIQ: Citibank NA Orange County, CA, Water District, Certificates of Participation, Series A, 0.05%**, 8/1/2042, LOC: Citibank NA Port of Oakland, CA, Series O, AMT, 5.0%, 5/1/2020 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 University of California, State Revenues, Series R-12236, 144A, 0.08%**, 10/1/2015, INS: AGMC, FGIC, LIQ: Citibank NA Colorado 0.4% Colorado, State Building Excellent Schools Today, Certificates of Participation, Series G, 5.0%, 3/15/2020 Denver City & County, CO, Airport Systems Revenue, Series A, AMT, 4.0%, 11/15/2015 Denver, CO, City & County Airport Revenue, Series A, AMT, 4.0%, 11/15/2014 University of Colorado, Hospital Authority Revenue, Series A, 4.0%, 11/15/2014 Delaware 0.0% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 District of Columbia 0.4% Metropolitan Washington, DC, Airport Authority System Revenue, Series A, AMT, 5.0%, 10/1/2016 Florida 5.6% Broward County, FL, Airport Systems Revenue: Series P-1, AMT, 5.0%, 10/1/2020 Series P-1, AMT, 5.0%, 10/1/2021 Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Lee County, FL, Airport Revenue, Series A, AMT, 5.5%, 10/1/2023 Miami-Dade County, FL, Aviation Revenue, AMT, 5.0%, 10/1/2022 Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.07%**, 3/1/2034, LOC: Northern Trust Co. South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue, AMT, 5.0%, 10/1/2019, INS: AGMC Georgia 3.3% Athens-Clarke County, GA, Unified Government, 3.0%, 12/1/2014 Atlanta, GA, Airport Revenue, Series B, AMT, 5.0%, 1/1/2022 Atlanta, GA, Metropolitan Rapid Transit Authority, Sales Tax Revenue, Second Indenture, Series B, 0.33%*, Mandatory Put 7/1/2017 @ 100, 7/1/2025 Atlanta, GA, Water & Wastewater Revenue, Series B, 5.0%, 11/1/2021 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.0%, 10/1/2020 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Georgia, Main Street Natural Gas, Inc., Gas Revenue, Series A, 0.05%**, 8/1/2040, SPA: Royal Bank of Canada Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Idaho 0.0% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Series E, AMT, 5.95%, 7/1/2020 Illinois 6.2% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series A, 5.0%, 1/1/2015, INS: AGMC Series D, AMT, 5.25%, 1/1/2019 Chicago, IL, Park District, Series B, 4.0%, 1/1/2015 Cook County, IL, General Obligation, Series A, 5.0%, 11/15/2015 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series B, 5.0%, 12/15/2020 Illinois, Railsplitter Tobacco Settlement Authority Revenue, 5.25%, 6/1/2020 Illinois, State Finance Authority Revenue, University of Chicago: Series B, ETM, Prerefunded, 5.0%, 7/1/2017 Series B, 5.0%, 7/1/2017 Illinois, State General Obligation: 4.0%, 7/1/2015 Series A, 5.0%, 4/1/2015 Illinois, State Unemployment Insurance Fund, Building Receipts Revenue, Series B, 5.0%, 12/15/2019 Lake County, IL, Forest Preserve District, Series A, 0.637%*, 12/15/2020 Indiana 1.1% Indiana, Finance Authority Health Systems Revenue, Sisters of St. Francis Health, Series C, 5.0%, 11/1/2014 Indiana, State Municipal Power Agency, Series A, 0.06%**, 1/1/2018, LOC: Citibank NA Iowa 0.2% Iowa, State Finance Authority Revenue, State Revolving Fund, 3.0%, 8/1/2015 Kentucky 0.0% Kentucky, Housing Corp. Revenue, Series G, AMT, 5.0%, 7/1/2030 Maine 0.4% Maine, State Housing Authority Mortgage Revenue, Series A-1, AMT, 4.5%, 11/15/2028 Maryland 3.1% Frederick County, MD, Public Facilities, Prerefunded 12/1/2015 @ 100, 5.0%, 12/1/2016 Maryland, State & Local Facilities, Series B, 5.0%, 3/15/2015 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Montgomery County, MD, Bond Anticipation Notes, Series B, 0.07%**, 6/1/2026, SPA: Wells Fargo Bank NA Massachusetts 4.7% Massachusetts, State Consolidated Loan, Series D-2, 0.34%*, Mandatory Put 8/1/2017 @ 100, 8/1/2043 Massachusetts, State Department of Transportation, Metropolitan Highway System Revenue, Contract Assistance, Series A7, 0.06%**, 1/1/2029, SPA: JPMorgan Chase Bank NA Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series M-3, 0.6%*, Mandatory Put 1/30/2018 @ 100, 7/1/2038 Massachusetts, State Water Resources Authority Revenue, Series A-2, 0.04%**, 8/1/2037, SPA: TD Bank NA Woods Hole, MA, Marthas Vineyard & Nantucket Steamship Authority Revenue, Series B, 5.0%, 3/1/2017 Michigan 2.0% Michigan, State Building Authority Revenue, Facilities Program, Series I-A, 5.0%, 10/15/2015 Michigan, State Finance Authority Revenue, Local Government Loan Program, Series C, 3.0%, 11/1/2014 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment, Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Minnesota 0.1% Minnesota, State General Obligation, 5.0%, 8/1/2015 Mississippi 0.8% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Missouri 0.5% Kansas City, MO, Airport Revenue, Series A, AMT, 5.0%, 9/1/2015 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program: Series D, 4.8%, 3/1/2040 Series C, AMT, 5.6%, 9/1/2035 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.8% Nebraska, State Investment Finance Authority, Single Family Housing Revenue: Series A, 2.5%, 9/1/2034 Series E, 3.0%, 3/1/2043 Series C, 4.5%, 9/1/2043 Nevada 1.4% Clark County, NV, Airport System Revenue, Series C-1, AMT, 2.5%, 7/1/2015 Nevada, State Unemployment Compensation Fund, Special Revenue, 4.0%, 12/1/2015 New Jersey 1.9% New Jersey, State Building Authority, Series A, 5.0%, 6/15/2015 New Jersey, State Economic Development Authority Revenue, School Facilities Construction, Series W, ETM, 5.0%, 3/1/2015 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.0%, 6/15/2020 Series A, 5.25%, 12/15/2014, INS: NATL New Jersey, State Turnpike Authority Revenue, Series B-2, 0.522%*, Mandatory Put 1/1/2017 @ 100, 1/1/2024 New Mexico 1.1% New Mexico, Mortgage Finance Authority, Single Family Mortgage, "I", Series D, 5.35%, 9/1/2040 New Mexico, State Severance Tax, Series A, 5.0%, 7/1/2015 University of New Mexico, Systems Improvement Revenues, 0.07%**, 6/1/2026, SPA: JPMorgan Chase Bank NA New York 20.5% New York, Metropolitan Transportation Authority Revenue: Series D-2B, 0.705%*, Mandatory Put 5/15/2018 @ 100, 11/1/2032, INS: AGMC Series D, 4.0%, 11/15/2015 New York, Metropolitan Transportation Authority, Dedicated Tax Fund: Series B-1, 0.04%**, 11/1/2022, LOC: State Street Bank & Trust Co. Series A-1, 0.07%**, 11/1/2031, LOC: Royal Bank of Canada Series A-2B, 0.63%*, Mandatory Put 11/1/2019 @ 100, 11/1/2031 Series B-2, 3.0%, 11/1/2014 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, NYC Municipal Water Finance Project, Series A, 5.0%, 6/15/2015 New York, State Local Government Assistance Corp.: Series 8V, 0.05%**, 4/1/2019, SPA: JPMorgan Chase Bank NA Series 4V, 0.05%**, 4/1/2022, SPA: Bank of America NA New York, State Thruway Authority, Series J, 5.0%, 1/1/2024 New York, State Thruway Authority General Revenue, Junior Indebtedness, Series A, 5.0%, 5/1/2019 New York, State Thruway Authority, Second General Highway & Bridge Trust Fund: Series A-1, 4.0%, 4/1/2015 Series A, 5.25%, 4/1/2015, INS: NATL New York, State Urban Development Corp. Revenue: Series A3C, 0.07%**, 3/15/2033, SPA: JPMorgan Chase Bank NA Series A3A, 0.07%**, 3/15/2033, SPA: JPMorgan Chase Bank NA New York, Tobacco Settlement Financing Corp. Revenue, Asset Backed, Series B, 5.0%, 6/1/2020 New York, Triborough Bridge & Tunnel Authority Revenues: Series B-2C, 0.06%**, 1/1/2032, LOC: U.S. Bank NA Series B-3, 0.06%**, 1/1/2033, LOC: U.S. Bank NA Series ABCD-4, 0.4%*, 1/1/2018, INS: AGMC New York, Utility Debt Securitization Authority, Restructuring Revenue, Series TE, 5.0%, 12/15/2016 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue: Series B-2, 0.05%**, 6/15/2024, SPA: Royal Bank of Canada Series DD-3B, 0.06%**, 6/15/2043, SPA: State Street Bank & Trust Co. Series B-3, 0.06%**, 6/15/2045, SPA: State Street Bank & Trust Co. Series B-4, 0.06%**, 6/15/2045, SPA: Northern Trust Co. New York City, NY, Transitional Finance Authority Revenue, Series 3, 0.07%**, 11/1/2022, SPA: Royal Bank of Canada New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series C-5, 0.07%**, 8/1/2031, SPA: Bank of America NA Series A, 5.0%, 11/1/2014 New York, NY, General Obligation: Series L-4, 0.06%**, 4/1/2038, LOC: U.S. Bank NA Series G-5, 0.06%**, 4/1/2042, SPA: Wells Fargo Bank NA Series I, 0.07%**, 4/1/2036, LOC: Bank of America NA Series J-8, 0.43%*, 8/1/2021 Series H-1, 5.0%, 3/1/2015 Series I, 5.0%, 8/1/2015 Series J, 5.0%, 8/1/2015 Port Authority of New York & New Jersey, Series 178, AMT, 4.0%, 12/1/2015 North Carolina 2.2% Charlotte, NC, Douglas Airport Revenue, Series C, 0.05%**, 7/1/2039, LOC: Wells Fargo Bank NA Mecklenburg County, NC, Public Facilities Corp., Limited Obligation Bond, Annual Appropriation, 5.0%, 3/1/2015 North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, State Grant Anticipation Revenue, 4.0%, Mandatory Put 3/1/2018 @ 100, 3/1/2023 Wake County, NC, General Obligation, Series D, 4.0%, 2/1/2015 Ohio 2.8% Columbus, OH, General Obligation, Series B, 5.0%, 2/15/2015 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2020 Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2019 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Oregon 0.5% Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Pennsylvania 2.6% Pennsylvania, State Economic Development Financing Authority, Solid Waste Disposal, Republic Services, Inc., Series B, 0.3%**, Mandatory Put 1/2/2015 @ 100, 12/1/2030 Pennsylvania, State Economic Development Financing Authority, Solid Waste Disposal, Waste Management, Inc., AMT, 0.37%**, Mandatory Put 2/2/2015 @ 100, 8/1/2045 (a) Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue, Series B, 5.0%, 7/1/2021 Pennsylvania, State Turnpike Commission Revenue: Series B-1, 0.93%*, 12/1/2020 Series B, 1.19%*, 12/1/2019 South Carolina 0.1% South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Dakota 0.3% South Dakota, Housing Development Authority, Homeownership Mortgage, Series A, AMT, 4.5%, 5/1/2031 Tennessee 0.9% Shelby County, TN, General Obligation, Series A, 5.0%, 4/1/2015 Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Tennessee, Housing Development Agency, Residential Financing Program Revenue, Series 1C, 3.0%, 7/1/2038 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 Series 1A, AMT, 4.5%, 1/1/2038 Texas 17.4% Allen, TX, Independent School District, 5.0%, 2/15/2024 Alvin, TX, Independent School District, School House, Series B, 2.0%, Mandatory Put 8/15/2015 @ 100, 2/15/2039 Clear Creek, TX, Independent School District, Series B, 2.0%, Mandatory Put 8/14/2015 @ 100, 2/15/2038 Dallas, TX, Refunding & Improvement, Series A, 4.0%, 2/15/2015 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 EL Paso, TX, Water & Sewer Revenue, 4.0%, 3/1/2021 Fort Worth, TX, General Obligation, 5.0%, 3/1/2016 Goose Creek, TX, Consolidated Independent School District, School Building, Series B, 2.0%**, Mandatory Put 8/14/2015 @ 100, 2/15/2040 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Herman Hospital Health System, Series B, 0.61%*, Mandatory Put 12/1/2019 @ 100, 12/1/2042 Houston, TX, Airport Systems Revenue, Series A, 5.0%, 7/1/2016 Houston, TX, Independent School District, Series A, 1.0%**, Mandatory Put 6/1/2015 @ 100, 6/1/2039 Mission, TX, Economic Development Corp., Solid Waste Disposal Revenue, Republic Services, Inc., AMT, 0.45%**, Mandatory Put 2/2/2015 @ 100, 1/1/2026 North Texas, Tollway Authority Revenue, 5.0%, 1/1/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series E, 0.05%**, 11/15/2050, LOC: Wells Fargo Bank NA Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2021 Texas, Aldine Independent School District, School Building, 5.0%, 2/15/2016 Texas, Dallas-Fort Worth International Airport Revenue: Series E, AMT, 4.0%, 11/1/2015 Series F, AMT, 5.0%, 11/1/2014 Series A, 5.0%, 11/1/2016 Series D, 5.0%, 11/1/2022 Series D, 5.0%, 11/1/2023 Texas, Lower Colorado River Authority Revenue: Series A, ETM, Prerefunded, 5.0%, 5/15/2016 Series A, 5.0%, 5/15/2016 Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 0.857%*, 9/15/2017, GTY: JPMorgan Chase & Co. Texas, Spring Branch Independent School District House, 3.0%, Mandatory Put 6/15/2015 @ 100, 6/15/2041 Texas, State A & M University Revenue, Financing System: Series A, 5.0%, 5/15/2015 Series D, 5.0%, 5/15/2015 Texas, State Municipal Gas Acquisition & Supply Corp. III, Gas Supply Revenue: 5.0%, 12/15/2014 5.0%, 12/15/2021 Texas, State Public Finance Authority Revenue, Assessment Unemployment Compensation, Series B, 4.0%, 7/1/2018 Texas, State Tech University Revenues, Series A, 4.25%, 8/15/2021 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Williamson County, TX, Limited Tax-Park, 3.0%*, Mandatory Put 8/15/2015 @ 100, 8/15/2034 Utah 0.3% Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, State General Obligation: Series B, 4.0%, 7/1/2015 Series A, 5.0%, 7/1/2015 Virginia 1.6% Virginia, State College Building Authority, Educational Facilities Revenue, University of Richmond Project, 0.08%**, 11/1/2036, SPA: Wells Fargo Bank NA Virginia, State Commonwealth Transportation Board, Grant Anticipation Revenue Notes, 5.0%, 9/15/2021 Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program: Series B, ETM, 5.0%, 11/1/2016 Series B, 5.0%, 11/1/2016 Washington 4.8% Pierce County, WA, Tacoma School District No.10, 2.0%, 12/1/2014 Seattle, WA, General Obligation, 2.5%, 12/1/2014 Washington, State General Obligation: Series 2599, 144A, 0.06%**, 1/1/2016, LIQ: JPMorgan Chase Bank NA Series R-2014A, 3.0%, 7/1/2015 Series C, 5.0%, 1/1/2015, INS: AMBAC Series R-2011-A, 5.0%, 1/1/2015 Washington, State Motor Vehicle Fuel Tax: Series R-B, 4.0%, 1/1/2015 Series B, 5.0%, 7/1/2022 Washington, State Public Power Supply System, Series B, 7.125%, 7/1/2016 Wisconsin 0.2% Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Total Municipal Bonds and Notes (Cost $515,485,923) Shares Value ($) Open-End Investment Company 0.0% BlackRock MuniFund, 0.02%*** (Cost $44,577) % of Net Assets Value ($) Total Investment Portfolio (Cost $515,530,500) † Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2014. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of October 31, 2014. *** Current yield; not a coupon rate. † The cost for federal income tax purposes was $515,530,500. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $13,319,175. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,582,835 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $263,660. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (b) $
